Citation Nr: 1543054	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for coronary artery disease, prior to November 14, 2003.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease, from November 14, 2003.

3.  Entitlement to special monthly compensation at the housebound (s-1) rate.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970.  His service included service in the Republic of Vietnam, and his awards include the Vietnam Gallantry Cross with Palm and the Vietnam Service Medal with 3 Bronze Stars.

The matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Veteran was initially granted entitlement to service connection for coronary artery disease in an August 2009 rating decision.  He was provided an initial 30 percent rating, effective November 14, 2003.  However, the Veteran is a Nehmer class member (a Vietnam veteran who has a "covered herbicide disease." See 38 C.F.R. § 3.816) and so in VA undertook a special review of the Veteran's claims file in September 2011, and provided entitlement to service connection for ischemic heart disease (including coronary artery disease) as related to his herbicide exposure in Vietnam.  This September 2011 rating decision provided an initial evaluation of 100 percent, effective April 12, 2002.  Effective July 1, 2002, the Veteran was provided a 10 percent rating, and (as previously provided) a 30 percent rating continued, effective November 14, 2003.  

The issues of entitlement to earlier effective dates for posttraumatic stress disorder (PTSD) and a skin disorder have been raised by the record in a March 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, from April 12, 2002 to April 9, 2007, the Veteran's coronary artery disease was manifested by workload of 3 METs or less.

2.  From April 10, 2007, the Veteran's coronary artery disease was manifested by a workload of greater than 5 METs, but less than 7 METs with cardiac hypertrophy on electrocardiogram.

3.  From April 12, 2002, to April 14, 2007, the Veteran has a service-connected disability rated as total (coronary artery disease) and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 prior to April 14, 2007, for coronary artery disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for a disability rating greater than 30 percent from April 14, 2007, for coronary artery disease, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005.

3.  The criteria for SMC at the housebound rate (S-1) are met from April 12, 2002, to April 14, 2007.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).

The Board finds that VA has met its duty to notify.  In August 2011, the Veteran was sent a Nehmer Review letter informing him that the VA was reviewing a claim based on his coronary artery disease.  Subsequent to the September 2011 rating decision, the Veteran was sent appropriate VCAA/Dingess notice.  The claim was addressed again in a September 2012 Statement of the Case.   As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  By letter dated in April 2013, the Veteran was informed of the evidence necessary to establish increased benefits at the housebound rate.  Specifically, he was notified that additional compensation could be awarded if it were shown that he had a single service-connected disability rating evaluated as 100 percent and additional service-connected disabilities or disabilities evaluated as 60 percent or more disabling.  

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  The virtual record contains VA and private treatment records, and the Veteran has been afforded two VA examinations.  Both the 2007 and 2011 VA examination reports include interview and examination of the Veteran and a review of his treatment records.  Both provide information regarding his METs and symptoms of coronary artery disease and contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Staged Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  

Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling. 

Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.

Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. 

Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Factual Background and Analysis

As noted above, a September 2011 rating decision provided staged ratings for the Veteran's coronary artery disease (CAD) .  He was provided a 100 percent rating from April 12, 2002 to June 30, 2002.  A 10 percent rating was assigned from July 1, 2002, and a 30 percent rating was assigned from November 14, 2003.  

A private medical record received on April 12, 2002, from Dr. E., noted that the Veteran was diagnosed with a myocardial infarction during a March 2002 electrocardiogram (ECG).  He subsequently underwent a coronary artery bypass graft (CABG) surgery on March 27, 2002.  

An April 24, 2002 treatment record noted that the Veteran had an acute subendocardial infarction with no prior history of CAD.  He underwent a cardiac catheterization and subsequent two vessel CABG on March 27, 2002.  His postoperative course has been uncomplicated and he had had excellent progress.  He was encouraged to resume normal activity except for lifting heavy objects.  A May 13, 2002 private treatment record noted that the Vetera had satisfactory postoperative recovery and he was again encouraged to resume normal activity except for lifting heavy objects.  A June 13, 2002 record encouraged the Veteran to "resume normal activity."

The Veteran's 100 percent rating was provided based on documentation of a myocardial infarction on March 22, 2002 (evidence provided April 12, 2002), and the CABG surgery.  The 100 percent was assigned for three months following a documented myocardial infarction.  Essentially, this initial rating was provided as temporary total disability for convalescence pursuant to 38 C.F.R. § 4.30.  

Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, when medical evidence shows that: the veteran underwent surgery necessitating at least one month of convalescence; or there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or there is immobilization by cast, though no surgery, of one or more major joints.  The 100 percent evaluation may be extended beyond three months and is followed by the schedular evaluation warranted by the evidence.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30. 

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury and recovery as the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id ; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h)(2).

Here, the Veteran's treatment care providers encouraged him to return to his normal activities in June 2002, so the temporary total evaluation based on convalescence was appropriately discontinued on the first day of the month following his "recovery."  

In February 2005, the Veteran was afforded a VA examination.  The examination is labeled as addressing his diabetes mellitus, but it includes information on his heart disorder.  The Veteran reported feeling tired and fatigued.  He was noted to have CAD and a CABG in March 2002.  He reported his exercise tolerance was limited to about 20 minutes with frequent breaks in between.  Following 20 minutes, he gets short of breath.  He also had leg swelling.  He denied new chest pain.  The examiner noted that the Veteran had CAD, with an estimated METS equivalent to light "3 to [blank]".  He would not be a candidate for exercise testing because of his musculoskeletal complaints."  The VA examination report cuts off at the "3 to," and the RO, at the time, did not request an addendum to correct this missing information.  In determining his rating, the RO noted that the 2005 examiner estimated his maximum physical activity level to be "greater than 3," but that the examination findings usually indicate an estimated range of METs, and the METs level provided was "not sufficient for evaluation purposes because there is no ending range to the estimated METs."

The RO interpreted the 2005 examination report finding of estimated METs "equivalent to light" and "3 to [blank]" as "greater than 3 METs."  The Board notes that DC 7005 does not provide language such as "light" or "moderate" with regards to the METs workloads listed.  The Board finds that the examiners use of 3 METs as a baseline should not be interpreted as greater than 3 METs, but rather as at the least 3 METs.  Notably, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope warrants a 100 percent rating under DC 7005.  Additionally, the Office of Disease Prevention and Health notes that "light-intensity activities are defined as 1.1 MET to 2.9 METs."  See http://health.gov/paguidelines/guidelines/appendix1.aspx.  As the examiner referred to the Veteran's workload tolerance as "equivalent to light," the Board will resolve reasonable doubt in the Veteran's favor that this finding was associated with a lower metabolic equivalent workload, and thus a 100 percent rating was still warranted under DC 7005 at the time of the 2005 VA examination.

On April 10, 2007, the Veteran underwent an echocardiographic stress test.  The test revealed mild concentric left ventricular hypertrophy.  He was also noted to have an estimated ejection fraction of 60 percent.  

On April 14, 2007, the Veteran was provided a VA examination.  The examiner noted the echocardiogram findings, and noted that the pulmonary pressures were normal, consistent with isolated pulmonic insufficiency.  The examiner noted the Veteran was unable to do an exercise tolerance test due to back and leg pain.  He complained of lower extremity edema.  He noted he was able to do light housework (making beds, doing dishes, slow vacuuming).  He was not able to mow his lawn, do yard work, or play sports.  He was able to walk two to three blocks slowly and climb one flight of stairs with great difficulty, one stair at a time due to his back and leg pain.  He is intolerant of heat and gets weak and short of breath if he has to stay outside in the heat.  Following interview of the Veteran and review of his records, the examiner provided an estimated maximal METs greater than 5 but less than 8.

In June 2008, the Veteran underwent a nuclear cardiology stress test.  He was noted to have left ventricular ejection fraction of 52 percent, by computer.  Adenosine Sestamibi clinically suggestive and electrocardiographically negative for stress induced myocardial ischemia.

In May 2009, the Veteran was provided an exercise tolerance test.  He exercised for almost nine minutes at METs 10.10.  The conclusion was "maximal ETT (exercise tolerance test) clinically and electrocardiographically negative for exercise induced myocardial ischemia.  Good exercise tolerance.

In December 2010, the Veteran was again provided an exercise tolerance test.  He exercised for almost 8 minutes and achieved a METs of 9.70.  He stopped due to fatigue, leg discomfort and dyspnea.  The conclusion was maximal ETT clinically negative and electrocardiographically negative for exercise induced myocardial ischemia.  

In December 2011, the Veteran was afforded another VA examination.  He was noted to have atherosclerotic cardiovascular disease.  The examiner noted the Veteran did not have cardiac hypertrophy.  A February 28, 2011 echocardiogram noted an ejection fraction of 55 to 60 percent.  His wall motion and thickness were normal.  The examiner also noted the Veteran had 9.70 METs level based on the December 2010 stress test.  The examiner found that the METs level was due solely to his heart conditions.  

Based on the foregoing, the Board finds that a rating of 30 percent is warranted beginning April 14, 2007.  While the April 10, 2007 estimated ejection fraction of 60 percent, with a finding of cardiaca hypertrophy on echocardiogram supports a rating of 30 percent, this record did not include a METs level.  Accordingly, this record alone is insufficient to warrant a lower disability rating.

However, a rating in excess of 30 percent from April 10, 2007 onward is not warranted.  The record contains exercise stress test results greater than 7 METs, ejection fractions greater than 50 percent, and an estimated METs of 5 to 8 (April 10, 2007 examination report).  Additionally, the record does not contain evidence of more than one episode of acute congestive heart failure within a year, or chronic congestive heart failure.  With this decision, the Board is providing an increased rating of 100 percent from April 12, 2002 to April 13, 2007, and a 30 percent rating from April 14, 2007.  Although more recent treatment records note that the Veterans METs are greater than 7 and he no longer has cardiac hypertrophy on echocardiogram, the Board will not disturb the 30 percent rating currently provided by the RO.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected coronary artery disease and prostate cancer residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's heart disability and prostate cancer residuals with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology with respect to both these disabilities during the appeal periods noted above.  With respect to the Veteran's heart disability, prior to April 2007, his coronary artery disease is rated at the highest rating available (a total rating).  From April 2007, exercise test and estimate METs, as well as echocardiogram findings were used to determine a 30 percent rating.  These diagnostics and the associated symptoms are specifically contemplated under Diagnostic Code 7005 and are adequately addressed under the rating criteria.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Special Monthly Compensation

Special monthly compensation (SMC) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (requiring the Board to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a Veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC). A common scenario in which this arises is if the existing record or the Board's actions (e.g., granting an increased rating for a service-connected disability) result in the implication of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).

The Board notes that the Veteran had a total rating from April 6, 2011 prior to this decision, as well as total disability based on individual unemployability (TDIU) from April 24, 1999 to April 12, 2002, and from July 1, 2002 to April 5, 2011.  The Veteran's initial TDIU rating was assigned prior to his grant of service connection for coronary artery disease and was based on his inability to work due to his Hailey-Hailey disease and PTSD. 

From April 6, 2001, he has had a combined service-connected disability rating of 100 percent.  As a result of his grant for service connected for coronary artery disease rated as initially as 100 percent and additional service connected disabilities rated 60 percent or more, the Veteran was been in receipt of special monthly compensation at the S-1 rate from April 12, 2002, to July 1, 2002.

With this decision, the Board has awarded a 100 percent schedular disability rating from April 12, 2002, to April 14, 2007.  As a result of this award, from April 12, 2002, to April April 14, 2007, the Veteran's service-connected disabilities include, inter alia, coronary artery disease rated at 100 percent and additional service connected disabilities of Hailey-Hailey disease and posttraumatic stress disorder independently ratable at 60 percent or more.  Accordingly, special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(i) is warranted from April 12, 2002 to April 14, 2007.  

With respect to whether referral of the Veteran's case to the Directory of Compensation and Pension Service for consideration of an extraschedular total disability rating to individual unemployability is warranted under 4.16(b) after April 14, 2007, the Board observes that the evidence does not show or suggest that the Veteran's coronary artery disease alone renders him unable to obtain or maintain gainful employment.  In this regard, the April 2007 examination report notes that the Veteran had a moderate limitation of activity due in part to his coronary heart disease.  The examination report notes that following his bypass surgery, the Veteran had no recurrence of chest pain.  While he was unable to do yard work, he was able to do light housework.  While he walked 2 to 3 blocks slowly and could climb one flight of stairs with great difficulty, this limitation was based on his back and leg pain.  The June 2008 stress test was negative for stress induced myocardial ischemia.  Likewise, he had good exercise tolerance in May 2009 and ECG testing in December 2010 was negative for exercise induced myocardial ischemia.  Moreover, neither the Veteran nor his representative has alleged that he is unemployable due solely to his service-connected heart disease.  In light of the foregoing, the Board concludes that a referral for consideration of an extraschedular TDIU based upon his service connected heart disease is not warranted.  


ORDER

Entitlement to a rating of 100 percent for coronary artery disease, prior to April 14, 2007, is granted, subject to the rules and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for coronary artery disease, from April 14, 2007 is denied.

Entitlement to the S-1 (housebound) rate of SMC for the period from April 12, 2002, to April 14, 2007, is granted, subject to the rules and regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


